Mr. Justice Colcock
delivered the opinion of the court:
The words of the act admit of no doubt, and leave no discretion on the subject with the Judge. “ No person shall hereafter be held to bail for any sum less than £ 50, current money.” (Public Laws, 273.)
By any mode of computation known to the law on this subject, the sum of $ 30 12 1-2 is less than A50 current. This act was passed in 1769, at which time the current money Jhad not depreciated to the extent that it afterwards *386did, when the scale of depreciation was fixed, and the' value* of the currency at that time was seven for one.
O’Neal '8? Johnson, for the motion,-
Rauskett 8? Dunlap, contra.
The motion must therefore be granted.
Justices Johnson7 Huger, Richardson and Nott7 concurred.